AO 442 (Rev. 11/11) Arrest Warrant



                                         UNITED STATES DISTRICT COURT
                                                                     for the
                                                      Middle District
                                                   __________         of North
                                                               District        Carolina
                                                                         of __________

                  United States of America
                             v.                                        )
                                                                       )        Case No.    1:20MJ152-1
                  Alexander Hillel Treisman
                                                                       )
                                                                       )
                                                                       )
                                                                       )
                            Defendant


                                                        ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      Alexander Hillel Treisman                                                                              ,
who is accused of an offense or violation based on the following document filed with the court:

u Indictment              u Superseding Indictment           u Information         u Superseding Information             ✔ Complaint
                                                                                                                         u
u Probation Violation Petition               u Supervised Release Violation Petition         u Violation Notice          u Order of the Court

This offense is briefly described as follows:
 18 U.S.C. § 2252A(a)(5)(B) - Possession of Child Pornography




Date:         06/04/2020 9:38a.m.
                                                                                              Issuing officer’s signature

City and state:       Durham, North Carolina                                     Joe L. Webster, United States Magistrate Judge
                                                                                                Printed name and title


                                                                     Return

           This warrant was received on (date)                             , and the person was arrested on (date)
at (city and state)                                              .

Date:
                                                                                             Arresting officer’s signature



                                                                                                Printed name and title




                            Case 1:20-cr-00208-UA Document 2 Filed 06/04/20 Page 1 of 1
